Title: To George Washington from the Commissioners for the District of Columbia, 13 May 1796
From: Commissioners for the District of Columbia
To: Washington, George


        
          
            Sir
            City of Washington, 13th May 1796
          
          In consequence of a correspondence between Mr Scott & Mr Robert Gilmor of Baltimore, and a conversation Mr White had with Mr Gilmor, in his return from Phila., we have judged it expedient, through his means to set on foot a negotiation for a Loan in Holland—Mr Gilmor expressed a very clear opinion that the necessary Sums may be procured at an interest not exceeding 6 percent per Annum, including charges, and possibly, at a Lower rate—For the accomplishment of this business, we have executed a power of attorney to Messrs Wilhem & Jan Willink of Amsterdam—agreeably to a form furnished by Mr Gilmor, varying only, such parts, as were necessary to adopt it to our particular case—We presume it will be necessary, for the President or the Secretary of State to certify under the seal of the United States, that we are the Commissioners designated by the Law, and that an authenticated Copy of the Act of Congress should accompany the power of Attorney—We likewise suppose, that the direction of the President to borrow, should appear in some authentic form; and also, the obligation of the United States, ultimately to make good the loan—For these purposes we have, we have drawn and transmitted an instrument for the signature of the President, should it be approved Mr Gilmor will be in Phila. when this Letter arrives—You will, consequently have an opportunity of conversing with him, & if you judge the measure proper, you can have the advice of counsel, as well as the opinion of Mr Gilmor, as to the mode of carrying it into effect—There will be no occasion of a recurrence to us unless the power of attorney should be deemed defective: in that case, we should wish to have such an instrument prepared for our signature as may be satisfactory.
          We have taken the liberty of enclosing a Letter to Mr Gilmor,

who is either at Mr Bingham’s or Mr Mordecai Lewis’s—and who will no doubt wait on you, as soon as he receives the Letter—We are, with respect yrs &c.
          
            sign’d   G. ScottW. ThorntonA. White
          
        
        
          It would be agreeable to us that the Attorney General be consulted, at least, so far as the president is to act, rather than rely, solely on our own opinion.
        
      